                                  1

                                  2

                                  3

                                  4

                                  5

                                  6                            IN THE UNITED STATES DISTRICT COURT

                                  7                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  8

                                  9      YOLANDA CHAMPION,                            Case No. 18-cv-05222-MMC
                                                       Plaintiff,                     ORDER GRANTING PPRC LAW,
                                  10
                                                                                      APC'S MOTION TO BE RELIEVED AS
                                                  v.                                  COUNSEL; VACATING HEARING;
                                  11
                                                                                      DIRECTIONS TO CLERK;
                                  12     AMAZON.COM LLC, et al.,                      DIRECTIONS TO NEA DELIVERY,
Northern District of California
 United States District Court




                                                                                      LLC
                                                       Defendants.
                                  13

                                  14

                                  15         Before the Court is PPRC Law, APC's ("PPRC Law") "Motion to Be Relieved as

                                  16   Counsel," filed June 6, 2019, whereby PPRC Law seeks leave to withdraw as counsel for

                                  17   defendant NEA Delivery, LLC ("NEA"). Defendant Amazon Logistics, Inc. ("Amazon")

                                  18   has filed opposition, to which PPRC Law has replied. No other responses have been

                                  19   filed. Having read and considered the papers filed in support of and in opposition to the

                                  20   motion, the Court deems the matter suitable for decision on the parties' respective written

                                  21   submissions, VACATES the hearing scheduled for July 19, 2019, and rules as follows. 1

                                  22         The Court finds PPRC Law has shown good cause for the relief sought,

                                  23   specifically, NEA's failure to remain in contact with PPRC Law despite numerous

                                  24   attempts by PPRC Law to reach them.

                                  25         //

                                  26
                                             1
                                  27          PPRC Law's "Request for Telephonic Appearance at Hearing" is DENIED as
                                       moot. For future reference, PPRC Law is advised that the Court does not conduct
                                  28   contested hearings by telephone.
                                  1           The arguments made by Amazon in its opposition do not warrant either a denial of

                                  2    the instant motion or an order allowing withdrawal conditioned on NEA's retaining new

                                  3    counsel. Although Amazon states NEA is in possession of employment records and

                                  4    other documents that may be relevant to plaintiff's claims and Amazon's defenses

                                  5    thereto, requiring PPRC Law to remain as counsel, given NEA's failure to communicate in

                                  6    any manner with PPRC Law, is unlikely to assist Amazon in obtaining any such materials.

                                  7    Moreover, to the extent Amazon may be unable to obtain, on a voluntary basis,

                                  8    documents from NEA or from any of its present or former agents,2 Amazon's concerns

                                  9    can be addressed by its making use of the discovery procedures available under the

                                  10   California Arbitration Act. See, e.g., Cal. Code Civ. Proc. 1282.6 (providing for issuance

                                  11   of subpoenas duces tecum requiring production of records for use at arbitration hearing).3

                                  12          Accordingly, PPRC Law's motion to be relieved as counsel for NEA is GRANTED,
Northern District of California
 United States District Court




                                  13   and the Clerk is hereby DIRECTED to amend the docket to include the following contact

                                  14   information for NEA:

                                  15                               NEA Delivery, LLC
                                                                   6005 Hidden Valley Road, Suite 280
                                  16                               Carlsbad CA 92011
                                  17          NEA is hereby advised that it may not appear in court without counsel. See

                                  18   Rowland v. California Men's Colony, 506 U.S. 194, 201-202 (1993) (holding

                                  19   "corporations" and "all artificial entities" may "appear in the federal courts only through

                                  20   licensed counsel"). Accordingly, NEA is hereby DIRECTED to cause new counsel to file,

                                  21   no later than August 16, 2019, a notice of appearance on behalf of NEA. If no such

                                  22
                                              2
                                  23          Amazon recently was able to obtain a declaration from an individual who,
                                       although not presently employed by NEA, states he has access to plaintiff's employment
                                  24   records at NEA and who provided Amazon with at least some documents from plaintiff's
                                       personnel file at NEA. (See Nyhan Decl., filed May 10, 2019, ¶¶ 2, 4; Exs. A, B.)
                                  25          3
                                                By order filed June 21, 2019, the Court granted Amazon's motion to compel
                                  26   arbitration of plaintiff's claims alleged against Amazon. Under the subject arbitration
                                       agreement, plaintiff's claims against Amazon "shall be submitted to and determined . . . in
                                  27   conformity with the procedures of the California Arbitration Act (Cal. Code Cvi. [sic] Proc.
                                       sec. 1280 et seq., including section 1283.05 and all of the Act’s other mandatory and
                                  28   permissive rights to discovery)." (See Nyhan Decl., filed May 10, 2019, Ex. A ¶ 1.A.)

                                                                                     2
                                  1    appearance has been filed by said date, plaintiff may seek entry of default as to NEA.

                                  2          IT IS SO ORDERED.

                                  3

                                  4    Dated: July 3, 2019
                                                                                             MAXINE M. CHESNEY
                                  5                                                          United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   3
